Order, Surrogate’s Court, New York County (Kristin Booth Glen, S.), entered April 30, 2009, which, in a turnover proceeding seeking collection of promissory notes given by respondent Paula Ann Hallman to the decedent, granted petitioners’ motion for summary judgment and denied respondent’s motion for summary judgment, unanimously affirmed, with costs.
The tax returns and Surrogate’s Court documents executed by respondent as an estate fiduciary conclusively establish her ratification of the subject notes, precluding her claims that the *618notes were the product of duress exerted by one of her coexecutors and that the transfers recited in the notes were actually gifts, not loans (see Joseph F. Egan, Inc. v City of New York, 17 NY2d 90, 98 [1966]; Morad v Morad, 27 AD3d 626, 627-628 [2006]). In any event, as the Surrogate also held, respondent fails to raise issues of fact as to donative intent. We have considered respondent’s other arguments and find them to be without merit. Concur—Nardelli, J.P., McGuire, Acosta, Freedman and Román, JJ.